 
 
I 
108th CONGRESS
2d Session
H. R. 5058 
IN THE HOUSE OF REPRESENTATIVES 
 
September 9, 2004 
Mr. Shaw introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to permit alien children receiving medical treatment in the United States to be classified as immediate relatives to avoid extreme hardship to themselves or their immediate relative alien parents. 
 
 
1.Classification of alien children receiving medical treatment in United States as immediate relatives to avoid extreme hardship to themselves or their immediate relative alien parents 
(a)In generalSection 201(b)(2)(A) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)) is amended by adding at the end the following new clause: 
 
(iii)A child (as defined in subparagraph (A), (B), (C), (D), or (E) of section 101(b)(1)) of an alien parent who is classified as an immediate relative under paragraph (2)(A)(i) may be classified as an immediate relative for purposes of this subsection, if the Secretary of Homeland Security determines, on the basis of a petition that is filed on behalf of the child under section 204(a)(1)(A)(vii), that— 
(I) the child is in the United States and is accompanied by the alien parent; 
(II)in consultation with the Secretary of Health and Human Services, the child is receiving medical treatment which is unavailable outside the United States; and 
(III)such classification is necessary to avoid extreme hardship to the child or parent. . 
(b)Petitioning procedureSection 204(a)(1)(A) of such Act (8 U.S.C. 1154(a)(1)(A)) is amended by adding at the end the following new clause: 
 
(vii)An alien may file a petition with the Secretary of Homeland Security for classification of a child of such alien as an immediate relative under clause (iii) of section 201(b)(2)(A), if the alien is a parent of the child and a petition for classification of the alien as an immediate relative parent under clause (i) of such section has been filed under clause (i) of this subparagraph.. 
(c)Conforming amendmentSection 201(f)(1) of such Act (8 U.S.C. 1151(f)(1)) is amended by striking (b)(2)(A)(i) and inserting (b)(2)(A) each place it appears.   
 
